DETAILED ACTION
Claims 1-6, 8-14, 16-21, and 24 are presented for examination. This application is acknowledged as having been granted participation in the Patent Prosecution Highway (PPH) program.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the limitation “determine a candidate product price based on an average of the product prices associated with the first plurality of previously sold products and the second plurality of previously sold products in the historical product data set” (independent claim 17), it is not clear if “an average of the product prices” is determined for the previously recited unweighted historical product prices or for the weighted historical product prices. The dependent claims inherit this rejection. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, 16-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “computerized methods for pricing products for purchase and/or sell” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Article of Manufacture (claims 1-6, 8), Process (claims 9-14, 16), Apparatus (claims 17-21, 24)
2A – Prong 1: Judicial Exception Recited?
Yes – The independent claims perform the following steps/functions:
          receive product data associated with a candidate product, the product data
comprising a product designation and a first product attribute, the first product attribute being one of a plurality of different product attributes associated with a product attribute type, wherein the product attribute type comprises a product condition;
	retrieve historical product data associated with a first plurality of previously sold products having the first product attribute from a historical product database, the historical product data comprising a product price associated with each of the first plurality of previously sold products;
	generate a historical product data set comprising the first plurality of previously sold products;
	determine whether a number of previously sold products in the historical product data set is greater than or equal to a minimum threshold number;
	retrieve historical product data associated with a second plurality of previously sold products having a second product attribute from the historical product database, the second product attribute being a neighboring product condition;
	add the second plurality of previously sold products to the historical product data set;
	assign a first weight to the historical product prices associated with the first product attribute and a second weight to the historical product prices associated with the second product attribute;
	generate a weighted historical product price for each of the previously sold products in the historical product data set;
	determine a candidate product price based on an average of the weighted historical product prices associated with the first plurality of previously sold products and the second plurality of previously sold products in the historical product data set; and
	assign the candidate product price to the candidate product.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to pricing products, which is an example of marketing and sales activities (i.e., organizing human activity). The determination of a product price based on weighted, averaged, and added numerical values (as recited throughout all of the claims) exemplifies the incorporation of mathematical concepts.
The dependent claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The article of manufacture claims include one or more computer storage media having computer-executable instructions that are executable by a processor. The process claims refer to a “computerized” method (in the preamble). The apparatus claims include an electronic device comprising at least one processor configured to be communicatively coupled to a display unit and at least one user input device and at least one memory comprising computer program code. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 21-30).  

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. All claims receive information. It is noted that independent claim 17 and its dependent claims additionally perform an operation of displaying the historical product data set.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2005/0071249) in view of Renshaw et al. (US 2006/0112098) in view of Garvey et al. (US 2020/0125471) in view of Puskorius et al. (US 2013/0173330) in view of Kemmer et al. (US 2016/0162920).
[Claim 1]	Nix discloses one or more computer storage media having computer-executable instructions that, upon execution by a processor, cause the processor (¶¶ 42-46) to:
	receive product data associated with a candidate product, the product data
comprising a product designation and a first product attribute, the first product attribute
being one of a plurality of different product attributes associated with a product attribute
type, wherein the product attribute type comprises a product condition (¶¶ 30-31, 36, 59-62, 64-65; claim 10);
	retrieve historical product data associated with a first plurality of previously sold
products having the first product attribute from a historical product database, the historical product data comprising a product price associated with each of the first plurality of previously sold products (¶¶ 8, 30-31, 36, 64-65 – Historical prices of new or used goods may be evaluated, as appropriate, to determine a market price of a particular good);
	generate a historical product data set comprising the first plurality of previously
sold products (¶¶ 30-31, 36, 64-65 – Historical prices of new or used goods may be evaluated, as appropriate, to determine a market price of a particular good);
	determine whether a number of previously sold products in the historical product
data set is greater than or equal to a minimum threshold number (¶¶ 64-65);
retrieve historical product data associated with a second plurality of previously sold products having a second product attribute from the historical product database, the second product attribute being a neighboring product condition (¶¶ 64-65 -- If a minimum number of data points, i.e., a large enough sample size, does not exist for used versions of a particular good, then a data set containing prices of new versions of the good may be taken into account. Used and new may be interpreted as neighboring product conditions in the context of Nix);
assign the candidate product price to the candidate product (¶¶ 59-62).
	Nix does not explicitly disclose processor-executable instructions to:
	add the second plurality of previously sold products to the historical product data
set;
	assign a first weight to the historical product prices associated with the first product attribute and a second weight to the historical product prices associated with the second product attribute;
	generate a weighted historical product price for each of the previously sold products in the historical product data set;
	determine a candidate product price based on an average of the weighted historical product prices associated with the first plurality of previously sold products and the second plurality of previously sold products in the historical product data set.
	It is, however, noted that these limitations, in effect, establish a sufficient sample size and weight the sampled data. Nix recognizes that, if a minimum number of data points, i.e., a large enough sample size, does not exist for used versions of a particular good, that a data set containing prices of new versions of the good may be taken into account (Nix: ¶¶ 64-65). Nix does not fully perform the claimed algorithm used to establish a sufficient sample size and apply weights to the sampled data. While Renshaw does not specifically cluster similar product and pricing data, Renshaw is analogous in that it clusters related information in order to facilitate the identification of similar data and relevant recommendations (abstract; ¶¶ 134-137). Renshaw explains:
[0136] In particular, in this further embodiment, small clusters, such as clusters with only one, or relatively few, music objects are themselves clustered. For example, to continue with the example of artists clustering described above, the small clusters (where the number of entries in the cluster falls below some minimum size threshold), each of those clusters is merged with its nearest small cluster neighbor, so long at that nearest small cluster neighbor falls within a second minimum distance threshold. Once merged, the merged clusters are then removed from further consideration for additional cluster merges (unless the merged size still falls below the minimum size threshold).
[0137] In related embodiments, conventional clustering techniques, such as, for example, conventional k-means clustering, was used to merge groups of the small clusters as a function of the corresponding coordinate vectors. However, in tested embodiments of the clustering module 710, it was observed that nearest small neighbor iterative merging process described above tended to produce better clustering results.
	Garvey provides additional evidence that consolidating low sample clusters with other clusters is specifically useful in the area of market-related forecasting (Garvey: ¶¶ 141-149, 160-161) and such a practice “may lead to a more accurate forecast when a season is associated with too few samples to make a statistically meaningful contribution to a forecast.” (Garvey: ¶ 146) Renshaw and Garvey present additional solutions to Nix’s acknowledged problem of having too small of a sample size (e.g., for the historical pricing of used versions of a particular good). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nix to incorporate processor-executable instructions to add the second plurality of previously sold products to the historical product data set in order to facilitate the formulation of a relevant data set and one of sufficient sample size to, in turn, yield a more useful and relevant pricing/repricing recommendation for a particular good (as suggested in ¶ 146 of Garvey and in ¶ 137 of Renshaw).
	Regarding the functions related to weighting the historical product prices and determining a related average, Nix discloses that an average price of a subset of prices may be calculated (Nix: ¶ 36). Nix does not address all of the claimed details related to weighting the historical product prices and determining a related average. Puskorius’ invention may be useful for inventory and pricing decisions (Puskorius: ¶¶ 76, 365). Puskorius evaluates historical market sales over a period of time, giving more weight to more recent sales data than to older sales data. For example, in a historical 16-week period of sales, data related to sales in the most recent 4 weeks of the time period are weighted at 100%, data related to sales in the previous 4 weeks are weighted at 75%, data related to sales in the next previous set of 4 weeks are weighted at 50%, and the data related to sales from the oldest 4 weeks of the time period are weighted at 25% (Puskorius: ¶¶ 125-129). Puskorius’ disclosure suggests that more relevant subsets of data in a combined set of data may be given more weight relative to other data subsets within the combined set of data. Kemmer suggests that Puskorius’ weighting arrangement could be easily applied to historical pricing data since Kemmer evaluates historical pricing data and newer purchases may be given more weight than older ones when predicting prices (Kemmer: ¶ 23); Puskorius shows that newer and older sales data may be categorized and treated in clusters. Applying these weighting concepts from Puskorius and Kemmer along with the teachings of Renshaw and Garvey (regarding the benefits of combining neighboring data sets when a minimum sample size has not been met) to Nix would have suggested that Nix could have combined historical pricing information from both used and new versions of a particular good when there is insufficient pricing data available for the specific condition (e.g., used or new) of the particular good and data more relevant to the particular good’s condition (e.g., used pricing data if the good is used or new pricing data if the good is new) could be weighted more heavily within the combined set of used and new pricing data. Additionally, Nix averages historical product pricing (Nix: ¶ 36). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nix to incorporate processor-executable instructions to:
	assign a first weight to the historical product prices associated with the first product attribute and a second weight to the historical product prices associated with the second product attribute;
	generate a weighted historical product price for each of the previously sold products in the historical product data set;
	determine a candidate product price based on an average of the weighted historical product prices associated with the first plurality of previously sold products and the second plurality of previously sold products in the historical product data set
in order to facilitate the formulation of a relevant data set and one of sufficient sample size to, in turn, yield a more useful and relevant pricing/repricing recommendation for a particular good (as suggested in ¶ 146 of Garvey and in ¶ 137 of Renshaw) while recognizing that a certain subset(s) of pricing data within a larger combined set of data may hold more relevance than other included subset(s) and, thus, should be allowed to impart greater influence on the final determination of a recommended product price (including within the context of Nix’s seller’s preferences for determination of a product price by averaging the lowest or the highest prices, as seen in ¶ 36 of Nix).
[Claim 2]	Nix discloses wherein receiving the product designation associated with the candidate product comprises receiving at least one of a product title, a product image, a product manufacturer, a product type, a product model, and a product model year of the candidate product (¶¶ 30-31, 36, 59-62, 64-65; claim 10).
[Claim 3]	Nix discloses wherein the first product attribute is selected from a group consisting of a new condition, an excellent condition, a very good condition, a good condition, a fair condition, and a poor condition (¶¶ 36, 64-65).
[Claim 4]	Nix does not explicitly disclose computer executable instructions that, upon execution by the processor, cause the processor to:
	retrieve the historical product data associated with the first plurality of previously sold products having a product attribute comprising a product recency date that falls within a product recency date range based on a pricing setting date of the candidate product.
	Puskorius’ invention may be useful for inventory and pricing decisions (Puskorius: ¶ 76, 365). Puskorius evaluates historical market sales over a period of time, giving more weight to more recent sales data than to older sales data. For example, in a historical 16-week period of sales, data related to sales in the most recent 4 weeks of the time period are weighted at 100%, data related to sales in the previous 4 weeks are weighted at 75%, data related to sales in the next previous set of 4 weeks are weighted at 50%, and the data related to sales from the oldest 4 weeks of the time period are weighted at 25% (Puskorius: ¶¶ 125-129). Puskorius’ disclosure suggests that more relevant subsets of data in a combined set of data may be given more weight relative to other data subsets within the combined set of data. Kemmer suggests that Puskorius’ weighting arrangement could be easily applied to historical pricing data since Kemmer evaluates historical pricing data and newer purchases may be given more weight than older ones when predicting prices (Kemmer: ¶ 23); Puskorius shows that newer and older sales data may be categorized and treated in clusters. Applying these weighting concepts from Puskorius and Kemmer along with the teachings of Renshaw and Garvey (regarding the benefits of combining neighboring data sets when a minimum sample size has not been met) to Nix would have suggested that Nix could have combined historical pricing information from both used and new versions of a particular good when there is insufficient pricing data available for the specific condition (e.g., used or new) of the particular good and data more relevant to the particular good’s condition (e.g., used pricing data if the good is used or new pricing data if the good is new) could be weighted more heavily within the combined set of used and new pricing data. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nix to incorporate processor-executable instructions to retrieve the historical product data associated with the first plurality of previously sold products having a product attribute comprising a product recency date that falls within a product recency date range based on a pricing setting date of the candidate product in order to facilitate the formulation of a relevant data set and one of sufficient sample size to, in turn, yield a more useful and relevant pricing/repricing recommendation for a particular good (as suggested in ¶ 146 of Garvey and in ¶ 137 of Renshaw) while recognizing that a certain subset(s) of pricing data within a larger combined set of data may hold more relevance than other included subset(s) and, thus, should be allowed to impart greater influence on the final determination of a recommendation product price (including a relevance of sales data based on relative sales recency).
[Claim 5]	Nix discloses computer executable instructions that, upon execution by the processor, cause the processor to:
determine whether a number of previously sold products in the historical product
data set is greater than or equal to a minimum threshold number (¶¶ 64-65);
retrieve historical product data associated with a plurality of previously sold products having a next neighboring product condition from the historical product database (¶¶ 64-65 -- If a minimum number of data points, i.e., a large enough sample size, does not exist for used versions of a particular good, then a data set containing prices of new versions of the good may be taken into account. Used and new may be interpreted as neighboring product conditions in the context of Nix);
assign the candidate product price to the candidate product (¶¶ 59-62).
	Nix does not explicitly disclose processor-executable instructions to:
	add the plurality of previously sold products having the next neighboring product
condition to the historical product data set;
	assign a weight to the historical product prices associated with the next  neighboring product condition;
	generate a weighted historical product price for each of the previously sold products in the historical product data set; and
	update the candidate product price assigned to the candidate product based on an average of the weighted historical product prices in the historical data set.
	It is, however, noted that these limitations, in effect, establish a sufficient sample size and weight the sampled data. Nix recognizes that, if a minimum number of data points, i.e., a large enough sample size, does not exist for used versions of a particular good, that a data set containing prices of new versions of the good may be taken into account (Nix: ¶¶ 64-65). Nix does not fully perform the claimed algorithm used to establish a sufficient sample size and apply weights to the sampled data. While Renshaw does not specifically cluster similar product and pricing data, Renshaw is analogous in that it clusters related information in order to facilitate the identification of similar data and relevant recommendations (abstract; ¶¶ 134-137). Renshaw explains:
[0136] In particular, in this further embodiment, small clusters, such as clusters with only one, or relatively few, music objects are themselves clustered. For example, to continue with the example of artists clustering described above, the small clusters (where the number of entries in the cluster falls below some minimum size threshold), each of those clusters is merged with its nearest small cluster neighbor, so long at that nearest small cluster neighbor falls within a second minimum distance threshold. Once merged, the merged clusters are then removed from further consideration for additional cluster merges (unless the merged size still falls below the minimum size threshold).
[0137] In related embodiments, conventional clustering techniques, such as, for example, conventional k-means clustering, was used to merge groups of the small clusters as a function of the corresponding coordinate vectors. However, in tested embodiments of the clustering module 710, it was observed that nearest small neighbor iterative merging process described above tended to produce better clustering results.
	Garvey provides additional evidence that consolidating low sample clusters with other clusters is specifically useful in the area of market-related forecasting (Garvey: ¶¶ 141-149, 160-161) and such a practice “may lead to a more accurate forecast when a season is associated with too few samples to make a statistically meaningful contribution to a forecast.” (Garvey: ¶ 146) Renshaw and Garvey present additional solutions to Nix’s acknowledged problem of having too small of a sample size (e.g., for the historical pricing of used versions of a particular good). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nix to incorporate processor-executable instructions to add the plurality of previously sold products having the next neighboring product
condition to the historical product data set in order to facilitate the formulation of a relevant data set and one of sufficient sample size to, in turn, yield a more useful and relevant pricing/repricing recommendation for a particular good (as suggested in ¶ 146 of Garvey and in ¶ 137 of Renshaw).
	Regarding the functions related to weighting the historical product prices and determining a related average, Nix discloses that an average price of a subset of prices may be calculated (Nix: ¶ 36). Nix does not address all of the claimed details related to weighting the historical product prices and determining a related average. Puskorius’ invention may be useful for inventory and pricing decisions (Puskorius: ¶¶ 76, 365). Puskorius evaluates historical market sales over a period of time, giving more weight to more recent sales data than to older sales data. For example, in a historical 16-week period of sales, data related to sales in the most recent 4 weeks of the time period are weighted at 100%, data related to sales in the previous 4 weeks are weighted at 75%, data related to sales in the next previous set of 4 weeks are weighted at 50%, and the data related to sales from the oldest 4 weeks of the time period are weighted at 25% (Puskorius: ¶¶ 125-129). Puskorius’ disclosure suggests that more relevant subsets of data in a combined set of data may be given more weight relative to other data subsets within the combined set of data. Kemmer suggests that Puskorius’ weighting arrangement could be easily applied to historical pricing data since Kemmer evaluates historical pricing data and newer purchases may be given more weight than older ones when predicting prices (Kemmer: ¶ 23); Puskorius shows that newer and older sales data may be categorized and treated in clusters. Applying these weighting concepts from Puskorius and Kemmer along with the teachings of Renshaw and Garvey (regarding the benefits of combining neighboring data sets when a minimum sample size has not been met) to Nix would have suggested that Nix could have combined historical pricing information from both used and new versions of a particular good when there is insufficient pricing data available for the specific condition (e.g., used or new) of the particular good and data more relevant to the particular good’s condition (e.g., used pricing data if the good is used or new pricing data if the good is new) could be weighted more heavily within the combined set of used and new pricing data. Additionally, Nix averages historical product pricing (Nix: ¶ 36). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nix to incorporate processor-executable instructions to:
	assign a weight to the historical product prices associated with the next  neighboring product condition;
	generate a weighted historical product price for each of the previously sold products in the historical product data set; and
	update the candidate product price assigned to the candidate product based on an average of the weighted historical product prices in the historical data set
in order to facilitate the formulation of a relevant data set and one of sufficient sample size to, in turn, yield a more useful and relevant pricing/repricing recommendation for a particular good (as suggested in ¶ 146 of Garvey and in ¶ 137 of Renshaw) while recognizing that a certain subset(s) of pricing data within a larger combined set of data may hold more relevance than other included subset(s) and, thus, should be allowed to impart greater influence on the final determination of a recommended product price (including within the context of Nix’s seller’s preferences for determination of a product price by averaging the lowest or the highest prices, as seen in ¶ 36 of Nix).
[Claim 6]	Nix discloses computer executable instructions that, upon execution by the processor, cause the processor to:
	remove at least one outlier previously sold product from the historical product data set prior to determining the candidate product price (¶ 36 – Pricing database records related to exceptional inventory items, such as “signed” or “1st edition” items, may be excluded).
[Claim 8]	Nix discloses computer executable instructions that, upon execution by the processor, cause the processor to:
	adjust the candidate product price by applying at least one price adjustment factor to the candidate product price (¶ 67); and
	updating the candidate product price of the candidate product with the adjusted
candidate product price (¶ 67).
[Claims 9-14, 16]	Claims 9-14 and 16 recite limitations already addressed by the rejections of claims 1-6 and 8 above; therefore, the same rejections apply.
[Claims 17-21, 24]	Claims 17-21 and 24 recite limitations already addressed by the rejections of claims 1-5 and 8 above; therefore, the same rejections apply.
	Furthermore, Nix discloses:
	at least one processor configured to be communicatively coupled to a display unit
and at least one user input device (¶¶ 42-46); and
	at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor to cause the electronic device (¶¶ 42-46) to perform the disclosed functionality, further including to:
	receive product data associated with a candidate product via the at least one 
user input device (¶¶ 19, 23, 32, 42-46, 48, 59);
	display the historical product data set, the product data associated with the
historical product data set, the candidate product, and the product data associated with the candidate product on the display unit (¶¶ 43-44, 50, 53-55, 59-62 – Data related to a product, such as recommended pricing for a particular product, may be displayed to a user and/or sent to a user in a report format. Nix does not expressly teach all of the specific data recited in claims such as displaying the historical product data set and displaying the product data associated with the historical product data set. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art. Any manipulative steps of the invention would be performed the same regardless of the specific data. Further, any structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004). Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.” Please see MPEP § 2111.05(I)(B).).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2012/0133789) – Combines an adjacent cluster with a boundary data cluster if the number of data points in the boundary data cluster is less than a data point number threshold (¶ 92).
Bundy et al. (US 2010/0042467) – If a sample size is too small, a comparable class of data is used (¶ 36).
Tsoukalas et al. (US 2010/0198823) – Combines adjacent nearest neighbor clusters when a cluster size is below an average cluster size (¶ 46).
Chapman et al. (US 2008/0071465) – Data samples may be weighted based on various factors, including recency of data samples, data source type, etc. (¶ 83).
Kotas et al. (US 2003/0204449) – Discloses an online marketplace for used and refurbished items.
Ejazuddin Syed, Muhammad. "Attribute Weighting in K-Nearest Neighbor Classification." University of Tampere thesis. November 2014 – Discusses weighted k-nearest neighborhood classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683